Judgment, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered June 30, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Viewing the evidence in a light most favorable to the People, we find that the evidence was legally sufficient to support defendant’s conviction (People v Contes, 60 NY2d 620, 621), and that the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490, 495). Questions relating to witness credibility and the weight to be given particular testimony are for the jury, which saw and heard the witnesses, and its findings, supported by the record, will not be disturbed by this Court (People v Siu Wah Tse, 91 AD2d 350, 352). Defendant’s other contention that the People failed to establish a proper chain of custody for the vial of lysergic acid diethylamide (LSD) is not preserved for appellate review as a matter of law (CPL 470.05 [2]; People v Olin, 186 AD2d 74, 75), and we decline to review it in the interest of justice. If we were to review it, we would find that the People provided reasonable assurances of the identity and unchanged condition of this evidence (People v Julian, 41 NY2d 340, 343). Concur—Sullivan, J. P., Ellerin, Kupferman and Asch, JJ.